Hill, C. J.
The plaintiff in error was convicted by the recorder of the City of Atlanta of a violation of a municipal ordinance which makes it an offense to have on hand intoxicating liquors for the purpose of illegal sale. The petition for certiorari contained no assignment of error of law, except the general assignment that the conviction was without evidence to support it. There was some evidence to support the finding of the recorder, and this court will not disturb the judgment of the superior court in refusing to sanction the petition for certiorari.

Judgment affirmed.